Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-4, 8-11, 15-18, 22-25 and 29 are pending. Claims 1, 8, 15, and 22 are allowed. Claims 2-4, 9-11, 16-18 and 23-25 are objected to. Claim 29 is rejected. 

Priority
This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2019/096678, filed on July 19, 2019, which claims priority to CN201810806190.4 filed on July 20, 2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 15, 2021 and November 26, 2021.

Claim Objections
	Claims 2-4, 9-11, 16-18 and 23-25 are objected to because the word “respectively” is being used incorrectly to correlate previous subject matter lacking an aforementioned order. 
Claim 4 should be amended to recite “…and 237.74°C, 
Claim 11 should be amended to recite “…and 237.84°C, 
Claim 18 should be amended to recite “…and 237.48°C, 
Claim 25 should be amended to recite “…and 237.29°C, 
In claims 2-4, 9-11, 16-18 and 23-25 the phrase “wherein having” appears to require a missing clause. In the instant case, this phrase is grammatically incorrect. The claims should be amended by removing the word “wherein” before “having”. Note that the independent claims do not recite “wherein having”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is rejected as indefinite based on the language of claim 29 which recites a “[u]se of crystal form A according to claim 1 in the preparation of drugs for treating ASK1-related disorders.” It is unclear whether the Applicant is intending to encompass a method of preparing drugs or a method of treating ASK1-related disorders. Claim 29 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 29 is not a proper process claim and does not fall within at least one of the four categories of patent eligible subject matter because it recites a use but fails to recite steps. “Use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961). 
Applicant is directed to MPEP § 2106 which sets forth steps for determining subject matter eligibility. Step 1 in the analysis is “Is the claim to a process, machine, manufacture or composition of matter?” In this situation, claim 29 is not directed to a proper process and is therefore drawn to subject matter that is ineligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 8, 15, and 22 are allowed.

Closest Prior Art
The closest prior art appears to be Notte (WO 2013/112741 A1, August 1, 2013; provided in the IDS submitted January 15, 2021) which teaches the following compound on page 4:

    PNG
    media_image1.png
    153
    414
    media_image1.png
    Greyscale



                                                 .
The prior art compound differs from a compound of formula (1) in that the pyridinyl moiety in a compound of formula (1) is substituted by a fused heterocyclic ring,
    PNG
    media_image2.png
    128
    96
    media_image2.png
    Greyscale
, whereas the corresponding group in the prior art compound is 
    PNG
    media_image3.png
    147
    143
    media_image3.png
    Greyscale
. It would not have been obvious to a person having ordinary skill in the art to modify the prior art compound with the fused triazolyl moiety or prepare the specific crystal structures as seen in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SHIM whose telephone number is (571)270-1205. The examiner can normally be reached Monday - Friday, 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K MCKANE can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.S./      Examiner, Art Unit 4182                                                                                                                                                                                                  
/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        12/05/2022